Citation Nr: 1228943	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar strain, also claimed as herniated nucleus pulposus of L4-L5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 1989 and from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During a June 2009 spine examination, the Veteran reported being in the National Guard, with monthly drills and annual two-week drills.  He stated that he was on profile with the National Guard for limited duty due to neck and back pain.  Records from the Virginia National Guard, however, are not included in the Veteran's claims file.  Such records could provide more information as to the symptoms and severity of the service-connected back disorder and, accordingly, must be requested.  38 C.F.R. § 3.159(c).

The Board is also concerned about the VA examination reports currently of record.  The last VA spine examination fully addressing the service-connected disability itself was conducted in June 2008.  A VA neurological examination addressed radiculopathy of both extremities and appears to indicate some degree of dysfunction, at least in terms of numbness and other subjective symptoms.  A more thorough and contemporaneous examination is thus needed to fully address the symptoms and severity of the Veteran's disability, including any associated objective neurological abnormalties.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records from the Richmond, Virginia VA Medical Center (VAMC) must be requested, from the period beginning in August 2009.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

2.  The Virginia National Guard and the National Personnel Records Center must be contacted, and all medical documentation of the Veteran from such National Guard service must be requested.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, this must be documented in the claims file.

3.  Then, the Veteran must be afforded a VA spine examination to address the symptoms and severity of the Veteran's lumbosacral spine disorder.  The claims file must be reviewed in conjunction with the examination.  The examiner must perform range of motion testing and comment on the following:

A) If painful motion, functional loss due to pain, excess fatigability, weakness, additional disability during flare-ups, ankylosis, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour are present, the examiner should so state;

B) The frequency and duration of any doctor-prescribed bedrest (i.e., incapacitating episodes) must be noted; and 

C) The symptoms and severity of any associated objective neurological abnormalties, especially secondary sciatica, must be fully described.

All opinions must be supported by a complete rationale in a typewritten report.

3. Then, the Veteran's claim must be readjudicated, with consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 (particularly in reference to possible separate evaluations for associated objective neurological abnormalities).  If the determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


